Opinion by
Mr. Justice Green:
The defendant, in his affidavit of defense, after describing one instance particularly in which he had been charged with a greater weight of meat than he had bought, and giving the difference in figures between the corrected charge and the actual quantity bought, made a more general averment of a similar character of frauds in his account.
*464H"e says in terms that he has reason to believe and expects to be able to prove that during a period of five years the plaintiff had overcharged him, for meat purchased, an average sum of ■$25 per week for meat sold and alleged to be delivered, but which never was delivered. He further says that the amount thus overpaid by him for meat charged but never received by him, as he verily believes and expects to be able to prove, was in the neighborhood of $6,500, which far exceeded the whole nmount of the plaintiff’s bill.
It is manifest that this general averment of results could only be proved by giving in evidence particular instances of overcharge. But if it is possible to prove such instances, it is necessary to the sufficiency of the affidavit that they should be .averred* The fact that they are not alleged gives rise to a conviction that they are not alleged because they cannot be proved. Of course it would not be necessary to set out all the details of ■each instance, nor the evidence by which they would be proved. But here there is nothing of the kind, nothing but a.broad, indefinite, uncertain statement, not of facts but of the results of facts which could not possibly be proved in the terms in which they are alleged. Such an affidavit we do not regard as sufficiently specific.
Judgment affirmed.